*600An application to modify the custody and visitation provisions of a judgment that are based upon a stipulation of the parties will not be granted absent a showing of a sufficient change in circumstances from the time of the stipulation, and that the modification would be in the best interests of the children (see Matter of Deochand v Deochand, 80 AD3d 609 [2011]; Matter of Skeete v Hamilton, 78 AD3d 1187, 1187-1188 [2010]; Spratt v Fontana, 46 AD3d 670, 671 [2007]). A party seeking such a modification is not automatically entitled to a hearing on the application, but first must make an evidentiary showing sufficient to warrant a hearing (see Matter of Mazzola v Lee, 76 AD3d 531 [2010]; Matter of Grassi v Grassi, 28 AD3d 482 [2006]; Matter of Timson v Timson, 5 AD3d 691, 692 [2004]; Matter of Carpenter v Whitaker, 5 AD3d 681 [2004]; Matter of Blake v Vilbig, 288 AD2d 470 [2001]). Here, the conclusory, unsubstantiated, and nonspecific allegations set forth in the mother’s petition failed to meet this standard, and the Family Court properly dismissed the petition without a hearing (see Matter of Deochand v Deochand, 80 AD3d 609 [2011]; Matter of Leichter-Kessler v Kessler, 71 AD3d 1148 [2010]; Salvatore v Salvatore, 68 AD3d 966, 967 [2009]; Matter of Blackstock v Price, 51 AD3d 914 [2008]; Spratt v Fontana, 46 AD3d 670 [2007]; Matter of Davis v Venditto, 45 AD3d 837 [2007]). Mastro, J.P., Chambers, Austin and Cohen, JJ., concur.